Citation Nr: 0304380	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  02-18 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder. 

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran has verified active duty from August 1990 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming which denied service connection for 
spondylosis of the cervical and lumbar spines.  Although the 
RO noted in that decision that spondylosis was shown on a 
June 2000 VA MRI examination, and phrased the issue as such, 
the Board has rephrased the issues on appeal to more 
accurately reflect the veteran's claims and to give the 
veteran the broadest possible consideration of his claims.


REMAND

The veteran contends that he sustained a chronic spinal 
disability of both the lumbar and cervical spine subsequent 
to a viral infection while on active duty which resulted in 
several episodes of injury in service, at least one of which 
he refers to as happening during a period when he was in the 
Reserves.  The service medical records show treatment for 
back pain associated with an acute viral syndrome in April 
1982.  A DD Form 214 is on file for the veteran showing 
service from August 1990 to June 1991 with seven years of 
prior active service.   In his January 2000 VA Form 21-526, 
the veteran claimed that his disability was incurred in 
approximately 1983. Active service prior to August 1990 has 
not been verified by the RO.  This must be done prior to 
adjudicating the claim, as well as verification of any period 
of active duty for training.

In an October 2000 VA examination, identified as a neurology 
consult, the examiner stated that the veteran had a chronic 
history of low back pain with muscle stiffness, as well as 
stiffness in his neck.  The exact etiology was unclear; 
however, the examiner noted that it could be related to an 
episode of viral encephalitis.

The veteran requested an opinion from K. T, M.D., identified 
as the chief of Neurology at the Denver VA Medical Center.  
In an August 2001 letter, Dr. T wrote that the veteran's June 
2000 MRI suggested multilevel degenerative changes in his 
spine, identifying disability at the cervical, thoracic and 
lumbar areas which he noted was consistent with degenerative 
arthritis.  He added:

I think it is safe to assume that these 
changes account for the back pain and 
spasms that you experience.  Although 
these types of changes are frequently the 
result of 'wear and tear' including 
physical activities and trauma, I cannot 
with any certainty tell you which of the 
events in your past contributed.  Changes 
of this type are not generally the result 
of a single event but rather the effect 
of cumulative stress over time.  This 
type of stress could include events 
related to your military service, 
including parachute jumping.

The RO continued to deny the veteran's claim, noting that the 
above opinion lacked any degree of certainty regarding the 
onset of the degenerative changes in the veteran's spine.  
The veteran sought a more detailed opinion from Dr. T, 
submitting with his request selected documents from his 
claims file and records in his possession.

In a February 2002 response from Dr. T, he noted that he 
thought viral infections were not related to the veteran's 
chronic back pain.  However, he did note records submitted by 
the veteran showing treatment in August 1984 for pain and 
stiffness in the upper back, and for pain and spasm in the 
back muscles while at Camp Pendleton in August 1984, as well 
as for spasm from a pulled neck from jumping over a wall, 
also in August 1984.  He referred to his earlier letter 
stating that given the information provided, he would amend 
his original comments to indicate that "although I do not 
know which specific events in your past contributed to your 
back pain, that this pain clearly began and was documented 
during your active duty military service."  As noted above, 
the veteran's active duty service periods have not yet been 
verified and the Board is unable to determine the onset of 
the veteran's back disorder from the medical evidence in the 
claims file.  See 38 C.F.R. § 3.159 (c)(4) (2002).  Once the 
veteran's service dates are verified, another VA examination 
should be provided and an opinion on etiology based on the 
examiner's complete review of the medical evidence in the 
claims file.

With his November 2002 substantive appeal, the veteran makes 
reference to the Veteran's Claim Assistance Act of 2000 
(VCAA) as contained in 38 C.F.R. § 3.159 and alleges numerous 
violations of both the duty to notify and assist the veteran.  
Specifically, he contends that VA has failed to obtain or 
recognize a record of treatment at St. Vincent's Hospital in 
March 1990.  On file is a record from St. Vincent's Hospital 
for treatment in March 1989 showing an assessment of 
"[v]iral syndrome, probable, with severe myalgias and muscle 
spasm."  It is apparent from the veteran's arguments that 
this is the record to which he is referring.  The RO should 
review this record when readjudicating the veteran's claim.

Accordingly, this case is remanded for the following:

1.  The RO should attempt to verify all periods 
of active service and active duty for training.  

2.  In addition to full compliance with all 
provisions of the VCAA, the RO should contact 
the veteran and have him identify all records 
relevant to his claim for service connection 
which have not been obtained.  Also obtain all 
records of the veteran's treatment at the 
Sheridan or Cheyenne, Wyoming, and Denver, 
Colorado VA Medical Centers which have not 
already been associated with the claims file.  

3.  When the above is accomplished, the RO 
should obtain a VA medical opinion, preferably 
from an orthopedist, on the etiology of the 
veteran's lumbar and cervical spine disorders.  
The claims folder must be made available to the 
examiner for review and the veteran's service 
dates clearly identified, including all period 
of active duty for training..  The opinion 
should state whether it is at least as likely 
as not that the veteran's current lumbar and 
cervical spine disorders are related to 
service.  If the examiner is unable to 
determine the etiology of the veteran's lumbar 
and cervical spine disorders, this should be 
stated in the opinion.  

4.  Thereafter, the RO should readjudicate the 
claims for service connection for disability of 
the lumbar spine and disability of the cervical 
spine.  The RO must consider the March 1989 
record of treatment from St. Vincent's Hospital 
which is of record, as well as any additional 
records of treatment which may have been 
obtained.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


